UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARY ELLEN ANDERSON,
Plaintiff-Appellant,

v.

UNIVERSITY OF MARYLAND AT
BALTIMORE SCHOOL OF MEDICINE;
JOHN TALBOTT,
Defendants-Appellees,

and
                                                               No. 97-2452
UNIVERSITY OF MARYLAND
ANESTHESIOLOGY ASSOCIATES, PA;
UNIVERSITY OF MARYLAND
UNIVERSITY PHYSICIANS, PA;
UNIVERSITY OF MARYLAND
PSYCHIATRY ASSOCIATES, PA;
UNIVERSITY OF MARYLAND MEDICAL
SYSTEM,
Defendants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Andre M. Davis, District Judge.
(CA-95-1222-AMD)

Submitted: October 27, 1998

Decided: November 30, 1998

Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.
COUNSEL

Thomas J. Dolina, Kelly A. Koermer, BODIE, NAGLE, DOLINA,
SMITH & HOBBS, P.A., Towson, Maryland, for Appellant. J. Joseph
Curran, Jr., Attorney General, Sara Slaff, Assistant Attorney General,
Baltimore, Maryland, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mary Ellen Anderson appeals from the district court's order deny-
ing her motion to vacate its previous order of dismissal without preju-
dice. We affirm.

Anderson, who suffers from multiple sclerosis, was terminated
from her position as an administrator for the Department of Psychia-
try at the University of Maryland, Baltimore. In April 1995, Anderson
filed suit in the district court asserting violations of 42 U.S.C. § 1983
(1994), the Rehabilitation Act of 1973, 29 U.S.C.§ 794 (1994), and
the Maryland Wage Payment and Collection Act. In June 1997, the
parties tentatively reached a settlement agreement and notified the
district court that the settlement agreement would be executed within
two weeks. Pursuant to Fed. R. Civ. P. 41(a)(1), the parties filed a
joint stipulation for dismissal without prejudice, which the district
court approved on June 23, 1997.

In August 1997, following the stipulation for dismissal without
prejudice, Anderson's attorney filed a motion to strike appearance and
Anderson filed a motion to vacate the order of voluntary dismissal.
The district court held a hearing on September 15, 1997, at which
time the court granted Anderson's attorney's motion to strike appear-

                     2
ance and denied Anderson's motion to vacate. In denying Anderson's
motion to vacate, the court stated that Anderson was free to reinstate
the case because the dismissal was without prejudice and that Ander-
son could file a Fed. R. Civ. P. 60(b) motion for reconsideration of
the dismissal order. Anderson did not file a Rule 60(b) motion but
noted a timely appeal to this court.

On appeal, Anderson asserts that the district court erred by failing
to hold an evidentiary hearing pursuant to Local Rule 111.1 of the
Maryland District Court, to determine whether good cause existed to
reopen the case. Rule 111.1 does not require the district court to hold
an evidentiary hearing. Rather, Rule 111.1 states that "[s]uch an order
of dismissal shall be without prejudice to the right of a party to move
for good cause to reopen the case within a time set by the Court if the
settlement is not consummated." Anderson moved to vacate the dis-
missal order because the terms of the settlement agreement differed
from her understanding of them. The district court held a hearing and
determined that Anderson failed to establish good cause for reopening
the case because she failed to so move until two months after the dis-
missal order. Further, the court noted that Anderson's attorneys stated
that a settlement had been reached. In addition, Anderson acknowl-
edged that she understood she could refile the suit. Thus, we conclude
the district court did not err in failing to hold an evidentiary hearing
and in finding that good cause did not exist to reopen the case.

Anderson next asserts that the district court erred in failing to hold
an evidentiary hearing and to vacate the dismissal order pursuant to
Fed. R. Civ. P. 60(b). Anderson's motion was neither characterized
by Anderson nor construed by the district court as a Rule 60(b)
motion. In fact, the record shows that during the hearing, the district
court denied the motion to vacate and instructed Anderson to file a
Rule 60(b) motion if she desired to seek an equitable rescission of the
dismissal order. The court also stated that Anderson was free to rein-
state her case because the dismissal was without prejudice. Anderson
failed to either file a 60(b) motion or to reinstate her case.

Even if Anderson's motion to vacate were construed as a Rule
60(b) motion, Anderson fails to establish that the district court abused
its discretion by denying it. In order to obtain relief under Rule 60(b),
a party must show timeliness, a meritorious defense, a lack of unfair

                     3
prejudice to the opposing party, and exceptional circumstances. See
Dowell v. State Farm Fire & Cas. Ins. Co., 993 F.2d 46, 48 (4th Cir.
1993) (quoting Werner v. Carbo, 731 F.2d 204, 207 (4th Cir. 1984)).
After a party has crossed this initial threshold, he then must satisfy
one of the six specific sections of Rule 60(b). Id. On appeal, Ander-
son asserts mistake because she is not happy with the settlement
agreement negotiated by her attorneys. In essence, Anderson has
rejected the settlement agreement and wishes to reinstate her case by
attacking the dismissal order. This does not establish a basis for relief
under Rule 60(b). Again, under the dismissal order, Anderson is free
to reinstate her case if she so desires.

Accordingly, we affirm the district court's order denying Ander-
son's motion to vacate the dismissal order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                     4